F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       June 19, 2006
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court



    A RTH U R J. A LLO WA Y ,

                Plaintiff-Appellant,

    v.                                                  No. 05-5131
                                              (D.C. No. 04-CV-910-JOE-FHM )
    R ON W A R D , D irector; D R. JOANN                (N.D. Okla.)
    R YA N ; D R. PA U L JO H N SO N ;
    M A RTY SIR MO N S, Warden; JOHN
    C ARTW RIG H T, C orporal; D EANN
    LEM M ON S, R.N.; BO BBY BO ON E,
    Deputy Director; CHARLIE
    ARNOLD, Security M ajor,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before PO RFILIO, B AL DOC K , and EBEL, Circuit Judges.


         Arthur John Alloway, an Oklahoma state prisoner appearing pro se, appeals

the district court’s order dismissing without prejudice his civil rights complaint



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
for failure to exhaust administrative remedies pursuant to the Prison Litigation

Reform Act (PLRA), 42 U.S.C. § 1997e(a). M r. Alloway also appeals the district

court’s order denying his motion to reconsider. W e have jurisdiction under

28 U.S.C. § 1291 and affirm.

      M r. Alloway is periodically transported from the Dick Conner Correctional

Center (DCCC), w here he is housed, to various medical facilities for treatment.

Invoking 42 U.S.C. §§ 1983, 1985, and the Americans w ith Disability Act,

M r. Alloway filed this lawsuit against several Oklahoma D epartment of

Corrections (ODOC) officials asserting that when he is transported from the

DCCC he is forced to submit to a unique method of handcuffing that inflicts

needless pain. Specifically, the complaint contends defendants–on two

occasions–violated M r. Alloway’s right to be free from excessive force, subjected

him to cruel and unusual punishment, and violated his rights to due process and to

equal protection. The complaint also asserts defendants retaliated against him for

filing grievances and law suits, violated his right to limited privacy during a strip

search, and conspired to violate his civil rights. The district court ordered a

M artinez report. After it was filed, defendants filed a motion to dismiss or for

summary judgment, citing several grounds including failure to exhaust

administrative remedies. The district court granted defendants’ Fed. R. Civ. P.

12(b)(6) motion, holding M r. Alloway failed to exhaust administrative remedies




                                          -2-
for all issues raised in his complaint. Thereafter, the district court denied

M r. Alloway’s motion to reconsider. This appeal followed. 1

      “W e review de novo a district court’s dismissal of an inmate’s suit for

failure to exhaust his or her administrative remedies.” Patel v. Fleming, 415 F.3d

1105, 1108 (10th Cir. 2005). W e construe M r. Alloway’s motion to reconsider as

a Fed. R. Civ. P. 59(e) motion to alter or amend the judgment, and we review the

district court’s denial of that motion for an abuse of discretion. Price v. Philpot,

420 F.3d 1158, 1167 n.9 (10th Cir. 2005). Because M r. Alloway is representing

himself, we construe his pleadings liberally. Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

      The PLRA requires prisoners to timely and completely exhaust available

administrative remedies before filing a suit under 42 U.S.C. § 1983 concerning

prison conditions. 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741

(2001); Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002). M oreover, an

inmate must see the grievance process to its conclusion; “the doctrine of

substantial compliance does not apply.” Jernigan, 304 F.3d at 1032.

      On appeal, M r. Alloway asserts he “substantially exhausted all available

administrative remedies that were not intentionally barred by [defendants].” Aplt.

1
       Although we recognize that M r. Alloway is proceeding pro se, he failed to
attach to his appellate brief those documents required by 10th Cir. R. 28.2(A )(1).
W e admonish appellees’ counsel for not com plying with 10th Cir. R. 28.2(B),
which requires the appellee to include with his or her brief all relevant rulings not
attached to the appellant’s brief.

                                          -3-
Opening Br. at 3. As far as we can tell, this argument primarily stems from

M r. Alloway’s disagreement with the district court’s conclusion that he “ha[d] not

provided any documents evidencing that he resubmitted . . . grievance appeal

[#03-123] according to the correct procedures.” R., Doc 61 at 6; see Aplt.

Opening Br. at 3A (stating district court’s conclusion concerning grievance

#03-123 “is wrong!”). Having carefully reviewed the briefs, the record, and the

applicable law, we concur with the district court’s conclusion and hold that

M r. Allow ay failed to exhaust available administrative remedies.

      M r. Alloway also asserts that even if he did not exhaust available

administrative remedies as required by the PLRA, the district court should have

stayed proceedings and ordered exhaustion pursuant to Rhines v. Weber, 544 U.S.

269 (2005). M r. Alloway’s argument is misplaced. In Rhines, the Supreme Court

held that “in limited circumstances” a district court may stay a mixed habeas

petition (one that includes both exhausted and unexhausted claims), id. at 277, “to

allow the petitioner to present his unexhausted claims to the state court in the first

instance, and then return to federal court for review of his perfected petition,” id.

at 271-72. W e have never held, and decline to do so here, that a district court

must stay proceedings when presented with a prisoner’s § 1983

conditions-of-confinement complaint containing only unexhausted claims.

Indeed, we have held “that the PLRA contains a total exhaustion requirement”

such that “the presence of unexhausted claims in [a prisoner’s] complaint

                                          -4-
require[s] the district court to dismiss his action in its entirety without prejudice.”

Ross v. County of Bernalillo, 365 F.3d 1181, 1189 (10th Cir. 2004). Accordingly,

the district court was under no obligation to stay proceedings and order

exhaustion.

      M r. Alloway’s contention that the district court should have held a hearing

before dismissing his complaint is also unavailing. A district court’s dismissal

for failure to exhaust, without a hearing, is well w ithin the court’s discretion.

Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1214 (10th Cir. 2003).

      Finally, we deem waived M r. Alloway’s suggestion that the district court

abused its discretion by not adequately considering his motion to reconsider.

Although M r. Alloway cites the motion to reconsider in support of his other

appellate arguments, he does not adequately address how the district court abused

its discretion by denying that motion. That is, he does not cite any authority or

direct us to any evidence to bolster the proposition. See Adler v. Wal-M art

Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed

in the opening brief are waived.”); Abercrom bie v. City of Catoosa, 896 F.2d

1228, 1231 (10th Cir. 1990) (holding issue identified on appeal, but not argued in

appellate brief, is waived); Ogden v. San Juan County, 32 F.3d 452, 455

(10th Cir. 1994) (observing that appellant’s pro se status does not excuse him




                                           -5-
from “comply[ing] with the fundamental requirements of the Federal Rules of

Civil and Appellate Procedure”). 2

      The judgment of the district court is AFFIRM ED. All outstanding motions

are DENIED. W e remind M r. Alloway that he must continue making partial

payments until the entire balance of the appellate filing fee is paid. The mandate

shall issue forthwith.


                                                     Entered for the Court


                                                     David M . Ebel
                                                     Circuit Judge




2
      For the first time in his reply brief, M r. Alloway “moves this court to stay
proceedings” because the circuits are split as to w hether the PLRA contains a
procedural default rule. Aplt. Reply Br. at 1 (noting Supreme Court’s recent
grant of certiorari to consider this issue); see Ngo v. Woodford, 403 F.3d 620
(9th Cir. 2005), cert. granted, 126 S. Ct. 647 (N ov. 14, 2005) (No. 05-416).
W e ordinarily do not address an issue raised for the first time in a reply brief, and
we decline to deviate from this practice in this case. Stump v. Gates, 211 F.3d
527, 533 (10th Cir. 2000).

                                          -6-